Citation Nr: 0300945	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependent's educational benefits under 
Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  He died in September 1999.  The appellant 
is his widow. 

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 
2000, a statement of the case was issued in November 2001, 
and a substantive appeal was received in January 2002.  


FINDINGS OF FACT

1.  The veteran died in September 1999; his death 
certificate indicated the immediate cause of death was end 
stage Alzheimer's disease (myocardial infarction) which 
had been present for two years.  Underlying causes were 
reported to be rheumatic heart disease, mitral 
insufficiency, atrial fibrillation, hypertension, 
congestive heart failure and benign prostatic hypertrophy. 

2.  At the time of his death, the veteran's had no 
adjudicated service-connected disabilities.

3.  The disorders which caused the veteran's death were 
not manifested during the veteran's military service or 
for many years thereafter, nor were they otherwise related 
to the veteran's service. 



CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially 
or materially contributed to by a disability incurred in 
or aggravated by his active duty service.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.312 (2002). 

2.  The criteria for entitlement to a dependents' 
educational assistance allowance have not been met.  38 
U.S.C.A. § 3501 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement 
to service connection for the cause of the veteran's death 
as well as for Chapter 35 benefits.  The discussions in 
the rating decision, statement of the case, supplemental 
statement of the case and letters from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in a July 2001 letter, the appellant was 
effectively furnished notice of the types of evidence 
necessary to substantiate her claims as well as the types 
of evidence VA would assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new 
law and regulation have been met.

Moreover, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records, private medical records, an 
opinion from a VA physician and affidavits from health 
care professionals.  As a medical etiology opinion has 
been obtained, the requirements of 38 C.F.R. § 3.159(c)(4) 
(2002) have been met.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist 
the claimant with the claim.  

Criteria

The appellant has claimed that the veteran's death was 
caused, at least in part, by rheumatic fever which she 
alleged was incurred during his military service during 
World War II.  She has claimed entitlement to service 
connection for the cause of the veteran's death.  38 
U.S.C.A. § 1310.  The cause of a veteran's death will be 
considered to be due to a service-connected disability 
when the evidence establishes that such disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  This question will be resolved by the 
use of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts 
and circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 
3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it 
must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must 
be shown that it contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing  
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

The law provides that service connection will be granted 
for a disease or disability if it is shown that the  
veteran suffered from such disease or disability and that 
it resulted from an injury suffered or disease contracted 
in line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or 
more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or been 
evaluated as permanently and totally disabled due to 
service-connected disability for a period of 10 years 
prior to his death.  See 38 U.S.C.A. § 3501. 

Factual Background

The veteran died in September 1999.  Service connection 
was not in effect for any disabilities at the time of 
death.  His death certificate lists the immediate cause of 
death was reported as end stage Alzheimer's disease 
(myocardial infarction) which had been present for two 
years.  Underlying causes were reported to be rheumatic 
heart disease, mitral insufficiency, atrial fibrillation, 
hypertension, congestive heart failure and benign 
prostatic hypertrophy.  An autopsy was not performed. 

A review of the service medical records reveals that the 
veteran was treated for a fever of unknown cause in May 
1944, a fungus infection of the buttocks in May 1944, 
operational fatigue in June 1944 and twice for fevers of 
undetermined cause in July 1945.  None of the service 
medical records include reference to cardiovascular 
abnormalities in connection with these disorders, and 
there was no diagnosis of rheumatic fever.  At the time of 
the July 1945 treatment, the veteran's heart was reported 
to be normal.  The veteran's heart was also described as 
normal at the time of separation examination in November 
1945.  A chest x-ray at that time was normal and blood 
pressure was reported to be 130/76.  There was no 
reference or history of rheumatic fever. 

A clinical record dated in August 1983 references the 
presence of heart disease due to rheumatic fever which 
allegedly began during World War II based on a history 
supplied by a private physician.  Numerous private 
treatment records, beginning in 1987, reference a history 
of the veteran contracting rheumatic fever in 1945 and a 
heart murmur being detected in 1976.  They also included 
diagnoses of rheumatic heart disease.  In December 1987, 
the veteran reported that he was diagnosed with rheumatic 
fever during World War II.  A December 1990 record 
indicates that the veteran reported he had rheumatic fever 
while on Okinawa during the war.  An undated letter from a 
private physician which was received at the RO in 
September 2000 indicates that the physician was informed 
by the veteran that the veteran had had rheumatic fever 
while in the service in 1945.  

In an October 2001 VA examination report, a VA physician 
indicated that he had reviewed the veteran's claims file 
to determine if the veteran had rheumatic fever during 
active duty.  The physician accurately reported the 
evidence of record including the service medical records 
and private clinical records.  He then listed the major 
criteria required in order to make a retrospective 
diagnosis of rheumatic fever and noted that, while the 
veteran met several minor criteria, he did not meet even 
one of the major criteria.  It was noted that in order to 
qualify as retrospective diagnosis of rheumatic fever, 
there must be 2 major criteria or 1 major criteria and 2 
minor ones present. 

In a January 2002 statement, a private physician reported 
that he had been treating the veteran for endocarditis for 
a number of years.  He opined that the endocarditis was a 
direct result of the veteran having rheumatic fever and 
rheumatic heart valve which then subsequently became 
infected.  He stated that any subsequent problems related 
to the heart valve such as congestive heart failure would 
be related to the rheumatic fever.  

In a February 2002 statement, a Nurse Practitioner 
reported that she had cared for the veteran during his 
final illness and noted that he had congestive heart 
failure.  She opined that heart failure was the ultimate 
cause of the veteran's death.  

Analysis

Initially, the Board notes there is no evidence of the 
presence of end stage Alzheimer's (myocardial infarction), 
mitral insufficiency, atrial fibrillation, hypertension, 
congestive heart failure or benign prostatic hypertrophy 
in the service medical records or for many years afterward 
and the appellant has not argued such facts.  

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
the cause of the veteran's death.  One of the underlying 
causes of death listed on the Death Certificate is 
rheumatic heart disease which competent evidence of record 
indicates is caused by rheumatic fever.  The appellant has 
argued that the veteran incurred rheumatic fever while 
serving in the military during World War II.  

The issue on appeal hinges on the question of whether the 
veteran incurred rheumatic fever while on active duty.  
Associated with the claims file are numerous medical 
records which refer to a history of rheumatic fever while 
on active duty.  The Board finds, however, that these 
records are based on a self-reported history by the 
veteran as the service medical records show that, while 
the veteran was treated for fevers of unknown origin while 
on active duty, rheumatic fever was never diagnosed.  The 
first clinical evidence of references to rheumatic fever 
was in 1980's - more than thirty years after the veteran's 
discharge from active duty.  Any assessment based on an 
inaccurate history supplied by the veteran is of no 
probative value.  See Boggs v. West, 11 Vet. App. 334, 345 
(1998).  

In direct conflict with the appellant's claim is the 
October 2001 opinion from M. N., M.D.  This physician 
reviewed the veteran's entire claims file including the 
service medical records.  He listed the medical criteria 
required to make a retrospective diagnosis of rheumatic 
fever and opined that the veteran did not meet any of the 
required major criteria for the diagnosis.  The Board has 
placed greater probative weight on the opinion Dr. M.N. 
over the clinical evidence of record as this physician 
actually indicated that he had reviewed the service 
medical records and provided reasons and bases for his 
opinion.  A fully informed decision, based on objective 
documentation and review of all relevant records is more 
probative than an examination based on related history or 
memory.  See Rollings v. Brown, 8 Vet. App. 8 (1995); 
Owens v. Brown, 7 Vet. App. 429 (1995).  In short, the 
Board finds that the more probative opinion is that by Dr. 
M.N. who had access to a complete and accurate history of 
the veteran's in-service and post-service symptomatology 
and contributing factors and gave a rationale for his 
conclusion. 

When there is an approximate balance of positive and 
negative evidence regarding any material issue, VA will 
give the benefit of the doubt to the appellant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, the 
benefit of the doubt rule is inapplicable when the Board 
finds, as is the present case, that a preponderance of the 
evidence is against a particular claim. Ortiz v. Principi, 
274 F.3d 1361 (2001). 

The appellant's representative has requested that if the 
Board cannot grant service connection for the cause of the 
veteran's death, the case should be remanded back to the 
RO in order to obtain an independent medical evaluation.  
The Board finds, however, that there is sufficient 
competent evidence of record and that the issue on appeal 
is not of such medical complexity or controversy that a 
independent medical evaluation is required.  See 38 C.F.R. 
§ 3.328.  The opinion from Dr. M.N. was clear, direct and 
persuasive. 

As noted above, in order for the appellant to be eligible 
for educational assistance under the provisions of Chapter 
35, the veteran must have died of a service-connected 
disability, or been evaluated as permanently and totally 
disabled due to service-connected disability for a period 
of 10 years prior to his death.  For the reasons discussed 
above, the Board finds that the veteran's death was not 
related to a service-connected disability.  Service 
connection was not in effect for any disabilities during 
the veteran's lifetime, nor is there evidence that the 
veteran was permanently and totally disabled due to 
service-connected disability for a period of 10 years 
prior to his death.  The criteria for eligibility for 
educational assistance under the provisions of Chapter 35 
have not been met.  


ORDER

The appeal is denied as to both issues.  



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

